Citation Nr: 1453702	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from August 14, 1973 to September 27, 1973.  This matter come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding is associated with the Virtual VA file.  The Veteran also submitted signed affidavits in connection with his claim, which were accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  Therefore, the Board may properly consider this newly received evidence.

During the Board hearing, the Veteran raised the issue of entitlement to service connection for a left knee disorder, which the Board interprets as a request to reopen the previously denied claim.  See Board Hearing Transcript (Tr.), page 12.  This issue has not been adjudicated by the AOJ.  Therefore the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 1974 rating decision, the RO denied the Veteran's claim of service connection for a right knee disorder.  The Veteran was informed of that decision and his appellate rights, but he did not appeal.  There was also no new and material evidence received within one year of that determination.

2.  In a January 1983 rating decision, the RO denied the Veteran's claim of service connection for a right knee disorder on a de novo basis.  The Veteran was notified of his appellate rights, but he did not timely appeal the decision.  There was also no new and material evidence received within one year of that determination.

3.  The evidence received since the January 1983 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1983 rating decision that denied the Veteran's claim of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  Evidence received since the January 1983 rating decision is new and material, and the claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for a right knee disorder in an April 1974 rating decision.  In particular, the RO determined that the Veteran's right knee disorder existed prior to service and was not aggravated by his military service.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2014).

The Veteran later sought to reopen the previously denied service connection claim in August 1982; however the RO denied the service connection claim on a de novo basis because there was no evidence of a current disability.  The January 1983 notification letter noted that VA Form 1-4107 was attached; this is the Veteran's appellate rights.  Although not associated with the claims file, the presumption of administrative regularity applies.  Therefore, the Board presumes that he received notice of his appellate rights along with notice of the decision.  He did not appeal or submit new and material evidence within one year of that decision.  Therefore, the January 1983 decision is final.

At the time of the January 1982 rating decision of record were the Veteran's service treatment records (STRs), the Veteran's lay statements, a hearing transcript, and private medical records.  In the lay statements, the Veteran asserted he injured his right knee during service.  The STRs indicated a left knee old tear of the medial meniscus, with reports of pain in both knees.  The hearing transcript, the Veteran stated that his only pre-service injury was a left ankle injury done while breaking horses.  The private medical records did not note any right knee disorder.

The evidence received since the January 1983 rating decision is new and material.  That evidence includes the following:  private medical records showing an absent right knee medial meniscus and degenerative joint disease; VA records indicating a history of a right knee torn cartilage in 1973; and the Veteran's lay statements asserting that the only injury was a left ankle injury prior to service.  Also newly of record is the September 2014 hearing transcript which reflects that the Veteran testified that he did not have a preexisting condition and that he injured his right knee in service; he testified that his only pre-service injury was of the left ankle while roller skating.  See Tr., page 3-4.  In addition, the Veteran submitted affidavits from two previous employers who observed the Veteran's physical capabilities when he worked for them on a farm right before he joined the military.  See September 15, 2014 Affidavit; September 17, 2014 Affidavit.  They both describe the Veteran as lacking any noticeable physical limitations affecting his ability to do manual labor.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is now evidence of a current right knee disorder - the basis on which the claim was previously denied.  Accordingly, the claim is reopened.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a right knee disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran contends that his right knee disorder is related to service.  The Veteran has not yet been afforded a VA examination.  An examination must be provided as part of VA's duty to assist when (1) there is competent evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, and (3) an indication that the current disability may be related to the in-service event, but (4) insufficient competent medical evidence to decide the case.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran's August 1973 entrance examination reflects that his lower extremities were normal.  On the corresponding Report of Medical History, he denied having a "trick" or locked knee.  Under these circumstances, the presumption of soundness applies.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  There are currently diagnosed right knee disorders.  The Veteran claims that he injured his right knee during service.  See Tr., page 3; April 2010 Claim; May 2010 Statement in Support of Claim.  The STRs, however, indicate that the Veteran reported pre-service problems with his knees due to breaking horses.  The STRs also indicate the Veteran reported exacerbated knee pain after the in-service incident.  He also stated that he has always had right knee problems since that time.  See Tr., page 7, 8.  The Veteran is competent to attest to his in-service symptoms and post-service symptoms related to his knee.  See Jandreau, 492 F.3d at 1376-77.  The remaining question is whether a nexus exists between a current right knee disorder and service.  In this case, the Board lacks sufficient medical evidence to render a decision on the question of nexus and a VA examination is warranted.  See McClendon, 20 Vet. App. at 81-82.  In addition, any outstanding VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of VA treatment of the Veteran's right knee, to include any records from the VA Tennessee Valley Healthcare System dated since April 2010.  If any of the records are unavailable, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records.

2.  Following the above development, schedule the Veteran for a VA examination to address the nature and etiology of any right knee disorder that may be present.  The electronic claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A comprehensive explanation for all opinions expressed must be provided.

The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must clearly identify all current disorders associated with the Veteran's right knee.  With respect to each diagnosed disorder, the examiner must provide an opinion on whether that disorder clearly and unmistakably existed prior to the Veteran's period of active duty service from August 1973 to September 1973.

For each right knee disorder that clearly and unmistakably existed prior to service, the examiner must render an opinion, consistent with sound medical judgment, as to whether the disorder was clearly and unmistakably not aggravated beyond the natural progression of the disorder during service.

For each right knee disorder that did not clearly and unmistakably exist prior to service, the examiner must give an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder was incurred in or is etiologically related to, this period of service, to include the incident as described in the Veteran's service treatment records?

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  The AOJ must conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


